         CASE 0:17-cv-03058-SRN-HB Doc. 208 Filed 10/08/20 Page 1 of 2


                            UNITED STATES DISTRCT COURT
                               DISTRICT OF MINNESOTA

Brock Fredin,

                       Plaintiff,

v.                                                        Civil No. 17-03058 (SRN/HB)

Lindsey Middlecamp,

                        Defendant.
-------------------------------------------------------

Brock Fredin,

                       Plaintiff,

v.                                                        Civil No. 20-01929 (WMW/DTS)

Jamie Kreil,

                       Defendant.


                ORDER OF DIRECTION TO THE CLERK OF COURT
                   FOR REASSIGNMENT OF RELATED CASE


        Case No. 17-03058 having previously been assigned to Judge Susan Richard

Nelson and Magistrate Judge Hildy Bowbeer and Case No. 20-01929 (WMW/DTS)

having later been assigned to Judge Wilhelmina M. Wright and Magistrate Judge David

T. Schultz, and said matters being related cases,

        IT IS HEREBY ORDERED that Case No. 20-01929 (WMW/DTS) be assigned

to Judge Susan Richard Nelson and Magistrate Judge Hildy Bowbeer, nunc pro tunc, by

use of a card from the appropriate deck in the automated case assignment system. The

Clerk of Court is directed to void and reuse cards from the same deck from which the
        CASE 0:17-cv-03058-SRN-HB Doc. 208 Filed 10/08/20 Page 2 of 2


original assignment was made pursuant to the Court's Assignment of Cases Order dated

January 10, 2020.

       IT IS FINALLY ORDERED that a copy of this Order shall be filed in each of
the above-listed files.

Dated: October 7, 2020                       s/Susan Richard Nelson
                                             Susan Richard Nelson, Judge
                                             United States District Court


Dated: October 8, 2020                       s/Wilhelmina M. Wright
                                             Wilhelmina M. Wright, Judge
                                             United States District Court




                                         2
